DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 15, 2019 in which claims 1-16 are presented for examination.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s Specification in [0026], discloses “a first pair of drafting system rollers 5.1, 5.2” and in [0027] discloses the structure of 5.1 and 5.2 as “the pair of draw rollers 5.1, 5.2”. Similarly [0029] discloses “the pair of draw rollers 6.1, 6.2” and discloses the structures of 6.1 and 6.2 as “the drafting system rollers 6.1, 6.2”. Here, both 5.1/5.2 and 6.1/6.2 are disclosed as being both drafting system rollers and draw rollers. Examiner suggests using the consistent language for each structure and maintain the language throughout the Specification.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6-16 are objected to because of the following informalities: 
Claim 1 recites “the intake rollers” in line 6, which could read as – the pair of intake rollera --, as previously recited in claim 1, since it appears that “the intake rollers” 
Claims 1 and 16 each recite “the filaments”, (lines 10 and 16 of claim 1) which could read as – the at least two filaments --, as previously recited in claim 1, since it appears that “the filaments” and “the at least two filaments” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies. 
Claim 1 recites “each filament” in line 13 which could read as – each filament of the at least two filaments --, as previously recited in claim 1, since it appears that “each filaments” is part of “the at least two filaments” and meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.
Claim 3 recites “the at least one nozzle”, which could read as – the at least one further nozzle --, as previously recited in claim 1, since it appears that “the at least one nozzle” and “the at least one further nozzle” and meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.
Claim 6 recites “each filament” which could read as – each filament of the at least two filaments --, as recited in claim 1, since it appears that “each filament” is part of “the at least two filaments” and meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.
Claims 7 and 8 each recites “the yarn”, which could read as – the at least one yarn--, as recited in claim 1, since it appears that “the yarn” and “the at least one yarn” 
Claims 9, 10, 11, 12 and 15 each recite “the filaments”, in lines 12 and 14 which could read as – the at least two filaments --, as previously recited in claim 9, since it appears that “the filaments” and “the at least two filaments” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.
Claims 13 and 14 each recite “the yarn”, which could read as – the at least one yarn--, as recited in claim 9, since it appears that “the yarn” and “the at least one yarn” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Additionally, the limitation “the second pair of drafting system rollers”, of claim 2, is indefinite since it is unclear as to what “the second pair of drafting system rollers”, is referring to. Is the second pair of drafting system rollers referring to one of the “two pairs of drafting system rollers” previously claimed in claim 1, or is a second pair of drafting system rollers being claimed, in addition to the “two pairs of drafting system rollers” previously claimed in claim 1. For purposes of examination, Examiner is interpreting the limitation as being to one of the “two pairs of drafting system rollers” previously claimed in claim 1. 
Claim 3 recites “the at least one nozzle”, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the at least one nozzle”, which is indefinite since it is unclear if “the at least one nozzle” is the same structure as “the at least one further nozzle” or if a new nozzle is being introduced.
Claim 3 recites “the at least one nozzle is disposed downstream the pair of intake rollers and upstream of the drafting system rollers”, which is indefinite since it is unclear to the location of the “drafting system rollers”. Here, claim 1 recites “two pairs of drafting system rollers following the intake rollers to draw the at least two filaments…a texturizing device…disposed downstream of the two pairs of drafting system rollers…and at least one further nozzle disposed exclusively upstream of the texturizing device…wherein the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min”, in which it appears that since “the 
Claim 3 recites the limitation “the drafting system rollers”, which is indefinite since it is unclear as to what structure “the drafting system rollers” is referring to. Here, claim 1 recites “a pair of drafting system rollers”, which makes it unclear if “the drafting system rollers” of claim 3 is referring to the “pair of drafting system rollers”, previously recited in claim 1, or if a new drafting system rollers is being introduced in the claim. Examiner notes that Applicant’s Specification discloses in [0033] downstream drafting system rollers 10.1, 10.2, 11.1, 11.2. Examiner suggests using claim language that clearly defines each structure and maintain the language throughout the claim and claim dependencies. For purposes of examination, Examiner is interpreting the limitation as being the “pair of drafting system rollers” previously claimed in claim 1.
Claim 9 recites “the individual filaments”, there is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “the downstream texturizing nozzle”, which is indefinite since it is unclear as to what structure “downstream texturizing nozzle” is referring to. Here, claim 9 recites “a texturizing nozzle” and “at least one further nozzle”, which makes it unclear if “the downstream texturizing nozzle” is referring to the “texturizing nozzle”, the “at least one further nozzle”, or if a new nozzle is being introduced in the claim. Examiner suggests using claim language that clearly defines each structure and maintain the language throughout the claim and claim dependencies. For purposes of examination, Examiner is interpreting the limitation as being the “texturizing nozzle” previously claimed in claim 9.
All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rasnick, JR. et al. (2002/0121011)[Rasnick] in view of Chang et al. (2005/0147784)[Chang].
Regarding claim 1, Rasnick teaches, A draw device into which at least two filaments are guided for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments (“The present invention includes a process for making apparent space-dyed bulked continuous filament yarn employing the sequential steps of: (a) individually and simultaneously drawing two or more pre-spun, pre-colored singles yarns, at least one of which is differentially colored with respect to the other yarns”, [0017], figure 3, therefore, the device of figure 3 is draw device into which at least two filaments are guided for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments, see also [047]), comprising a pair of intake rollers for receiving the at least two filaments; (“The yarns are guided from respective storage bobbins, which preferably comprise tubes upon which undrawn yarn is wound, located in a rack 62 and passed to one or more pretensioning and draw zones, which are configured according to any known 
While Rasnick discloses “The second set of duos 72 moves faster than the first set, and heats and draws the singles yarns A, B, and C. By adjusting the relative speeds of the duos 70, 72, the draw ratio of the yarns is established”, [0048], Rasnick 
Chang, a process for converging filaments into yarn and entanglement of the filaments, Abstract, [0033-0050] (process a-i), teaches, the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min (“The filaments are then drawn by use of a supplying roller 6 and a set of drawing rollers 7.”, [0068], “In accordance with the present invention, the filaments are drawn at a speed of greater than 3000 meters per minute (m/min.).  The draw speed can be greater than 3500 m/min., greater than 4000 m/min., greater than 5000 m/min., at least 5100 m/min. or even at least 5500 m/min”, [0070], “drawing the filaments at a speed of greater than 3000 meters per minute to produce filaments having a filament denier greater than 1 and yarn having a yarn denier greater than 210”, [0046], “The draw ratio of the filaments is controlled by adjusting the speeds of the supply roller 6 and/or draw rolls 7 until the break elongation of the filaments is preferably at least about 10%, more preferably at least 20% and preferably no more than about 90%, more preferably no more than 70%”, [0072], figure 2, therefore, the filaments are drawn on 7 at a speed of at least 1,700 m/min).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of the two pairs of drafting system rollers of Rasnick at a speed of at least 1,700 m/min as taught by Chang in order to provide the filaments/yarn with a denier greater than 1 a denier greater than 210 respectively. Here, by using a speed of at least 1,700 m/min creates a yarn denier that “is preferably greater than 210, more preferably at least about 250, 
Regarding claim 2, the combined references teach, wherein the at least one further nozzle is disposed downstream of the second pair of drafting system rollers and upstream of the texturizing nozzle (Rasnick, 60, 60' and 60'' is disposed downstream of the 72  and upstream of 104, [0049-0052], figure 2).
Regarding claim 3, the combined references teach, wherein the at least one nozzle is disposed downstream the pair of intake rollers and upstream of the drafting system rollers (Rasnick, 60, 60' and 60'' is disposed downstream the pair of intake rollers (at pretensioning zone 64, see [0047]), see 112b above regarding claim language “upstream of the drafting system rollers”).
Regarding claim 4, the combined references teach, wherein a gaseous medium at a pressure of 0.01 to 12 bars is blown into the at least one further nozzle (“The entrance portion 74 is supplied with a flow of heated gas or vapor, such as hot air or steam. The embodiment illustrated in FIG. 3 employs pressurized air provided from a source thereof by way of a conduit 78…This directed flow of pressurized air operates to advance the singles yarns A, B, and C from the stretching duo 72 into and through the yarn channel 76.”, [0050], therefore, a gaseous medium at a pressure is blown into 60, 60', and 60", figure 3).
While Rasnick discloses “pressurized air provided from a source thereof by way of a conduit 78”, the combined references fail to teach, a pressure of 0.01 to 12 bars.
However Chang, further teaches, a gaseous medium at a pressure of 0.01 to 12 bars is blown into the nozzle (“The filaments were heated by the godets fed into a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure of the gaseous medium blown into the at least one further nozzle of Rasnick at a pressure of 0.01 to 12 bars as taught by Chang in order to provide the blown medium through the nozzle at a high pressure. Which maintains the device of Rasnick the ability for pressurized air to “operate[s] to advance the singles yarns A, B, and C from the stretching duo 72 into and through the yarn channel 76”, [0050].
Regarding claim 5, the combined references teach, wherein one of the pairs of drafting system rollers is configured as duo rollers (Rasnick, “draw zone 68 can include any known arrangement of components, for example, two sets of duos having temperature and tensioning presets. For example, the first set of duos 70 heats each yarn. The second set of duos 72 moves faster than the first set, and heats and draws the singles yarns A, B, and C”, [0048], therefore, one of the pairs of 70 and 72 is configured as duo rollers).
Regarding claim 6, the combined references teach, further including a guide which guides each filament separately from each other, is-disposed upstream the drafting system rollers (Rasnick, “The yarns are guided from respective storage 
Regarding claim 16, the combined references teach, wherein the filaments are drawn on the pair of the two pairs of drafting system rollers which is directly disposed upstream of the at least one further nozzle at a speed of at least 1,700 m/min (Rasnick, A, B and C are drawn on 70 and 72 which is directly disposed upstream of 60, 60' and 60'', at a speed of at least 1,700 m/min as combined above as taught by Chang, see Chang, [0070], [0046] and [0072]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stϋndl et al. (2015/0218733)[Stϋndl] in view of Chang et al. (2005/0147784)[Chang].
Regarding claim 9, Stϋndl teaches, a method for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments (“To generate multicolor yarns, which are preferably used for the production of carpets, preferably a plurality of filament bundles are generated from differently colored polymer 
While Stϋndl discloses “the drawing godet pair 14 is driven with a speed difference, so that the filament bundle 10 is drawn in the yarn section between the take-up godet pair 12 and the drawing godet pair 13”, Stϋndl fails to teach, a speed of at least 1,700 m/min.
Chang, a process for converging filaments into yarn and entanglement of the filaments, Abstract, [0033-0050] (process a-i), teaches, the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of the two pairs of drafting system rollers of Stϋndl at a speed of at least 1,700 m/min as taught by Chang in order to provide the filaments/yarn with a denier greater than 1 a denier greater than 210 respectively. Here, by using a speed of at least 1,700 m/min creates a yarn denier that “is preferably greater than 210, more preferably at least about 250, even more preferably at least about 500 and most preferably at least about 1000”, thereby producing yarn that is more durable.
Regarding claim 10, the combined references teach, wherein the interlacing the filaments is realized after a two-step drawing (Stϋndl, “In the drawing device 11, the filament bundles 10 generated by the three spinnerettes 3 are guided next to one 
Regarding claim 11, the combined references teach, wherein the interlacing the filaments is realized prior to the drawing (Stϋndl, “In this exemplary embodiment, the spinning device 1 is illustrated merely by a spinning head 2. The spinning head 2 has at least one spinning pump (not illustrated here) and a spinnerette 3 which on the underside has a nozzle plate with a multiplicity of nozzle bores. The spinnerette 3 arranged inside the heated spinning head 2 is coupled to the spinning pump which is connected via a melt inflow 4 on the top side of the spinning head 2 to a melt source, not illustrated here, for example an extruder”, [0030], “When a plurality of yarns are being produced next to one another in parallel, the spinning head 2, which is also designated by specialists as a spinning beam, carries a plurality of spinnerettes next to one another”, [0031], “shown in FIG. 4, of the melt-spinning apparatus according to the invention, the spinning device 1 has a spinning head 2, on the underside of which three spinnerettes are held next to one another. Each of the spinnerettes 3 is connected to a spinning pump, not illustrated here, which is coupled in each case to a separate .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stϋndl et al. (2015/0218733)[Stϋndl] in view of Chang et al. (2005/0147784)[Chang] in view of Schwartz (6,013,223).
Regarding claim 12, the combined references teach, including realizing the interlacing the filaments a gaseous medium at a pressure (Stϋndl, “In this exemplary embodiment, the spinning device 1 is illustrated merely by a spinning head 2. The spinning head 2 has at least one spinning pump (not illustrated here) and a spinnerette 3 which on the underside has a nozzle plate with a multiplicity of nozzle bores. The spinnerette 3 arranged inside the heated spinning head 2 is coupled to the spinning pump which is connected via a melt inflow 4 on the top side of the spinning head 2 to a melt source, not illustrated here, for example an extruder”, [0030], “When a plurality of yarns are being produced next to one another in parallel, the spinning head 2, which is also designated by specialists as a spinning beam, carries a plurality of spinnerettes next to one another”, [0031], “shown in FIG. 4, of the melt-spinning apparatus according to the invention, the spinning device 1 has a spinning head 2, on the underside of which three spinnerettes are held next to one another. Each of the spinnerettes 3 is connected to a spinning pump, not illustrated here, which is coupled in each case to a separate 
The combined references fail to teach, a pressure of 0.01 to 12 bars.
Schwartz, an apparatus with spinning nozzles, Abstract, teaches, including realizing the interlacing the filaments a gaseous medium at a pressure of 0.01 to 12 bars (“Referring now to FIG. 1, The spinnerette assembly is mounted on die body 1 which supplies thermoplastic fiber forming polymer melt to a supply cavity 2 feeding the spinning nozzles 3 which are mounted in the spinnerette body 4 wherein nozzles 3 are spaced from each other at a distance of at least 1.3 times the outside diameter of the nozzles 3. Molten polymer is pumped through the inside cavity 9 of nozzle 3 to form a fiber after exiting at the end of the nozzle 3. The nozzles 3 lead through the gas cavity 5 which is fed with air, gas or other suitable fluids from the gas inlet 6. The nozzles 3 protrude through the center of round holes 7 in the cover plate 16. The hot pressurized air from cavity 5 is exiting around each nozzle 3 through hole 7 and expanding at a high velocity parallel to the nozzles and fiber stream along path 8. The expanding gas 8 is exerting an accelerating force on the fibers 10, causing them to cool and solidify rapidly. The fibers 10 are blown toward the entrance of draw jet 11 which exerts a strong accelerating force from the high velocity air 12 at the slots 13”, Col. 2 ln. 30-47, “In order to obtain acceptable spinning performance and fiber properties in a spinnerette providing high velocity air flow parallel to the fiber stream, the quench air has to be at an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pressure of the gaseous medium blown into the at least one further nozzle of Stϋndl, at a pressure of 0.01 to 12 bars as taught by Schwartz in order to provide the blown medium through the nozzle at a high pressure. Which maintains the device of Stϋndl, the ability for pressurized air to “conveyed under pressure to the spinnerette 3 by means of a spinning pump, so that a multiplicity of filaments 8 are extruded on the underside of the spinnerette 3”, [0039].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stϋndl et al. (2015/0218733)[Stϋndl] in view of Chang et al. (2005/0147784)[Chang] in view of Antouly (2005/0022492).
Regarding claim 13, the combined references teach, after the texturizing, the yarn is guided by at least one pair of drafting system rollers (Stϋndl,“The crimping device 15 is followed by a post-treatment device 20 which, on the one hand, opens up the yarn plug 18 by taking up a crimped yarn on the circumference of the cooling drum 19 and, on the other hand, carries out an intermingling of the yarn in order to increase the yarn strength.  For this purpose, an intermingling nozzle 22 is arranged between two 
The combined references fail to teach, including, after the texturizing, cooling the yarn by at least one pair of drafting system rollers.
Antouly, a device for bulking/texturizing a first and second yarn, Abstract, [0039], teaches, including, after texturizing, cooling the yarn by at least one pair of drafting system rollers (“As shown in FIG. 1, the device comprises, in a known way, a double twist or cabling spindle (1) making it possible to carry out either twisting or a direct cabling operation”, [0033], “These arrangements make it possible to increase and improve the bulking effect of the cabled yarns (3-4)”, [0039], “the treatment device has a cooling zone likewise consisting of the combination of a cylindrical godet (9) and of a return guide (10).  At the exit of the cooling zone (9) and (10), the yarn is wound onto a reception means in the form of a reel (11)”, [0036],  “the godet (9) and the return roller (10) have spaced slots (9a) and (10a) formed parallel to their axis of rotation.  It should be noted that the godet (9) relating to the cooling zone may be brought to a temperature of between approximately 55.degree.  C. and 130.degree. C”, [0040], therefore, after the texturizing, cooling the yarn by 9 and 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one pair of drafting system rollers, which are after the texturizing device of Stϋndl, the ability to cool the 
Regarding claim 14, the combined references teach, wherein the yarn is cooled to a temperature of 0 °C to 80 °C (Antouly, “the godet (9) and the return roller (10) have spaced slots (9a) and (10a) formed parallel to their axis of rotation. It should be noted that the godet (9) relating to the cooling zone may be brought to a temperature of between approximately 55.degree. C. and 130.degree. C”, [0040], therefore, with 23.1 and 23.2 of Stϋndl, being brought to a temperature of between approximately 55.degree. C. and 130.degree. C, as taught by Antouly, as combined above, the yarn (crimped yarn) of Stϋndl is cooled to a temperature of 0 °C to 80 °C, Examiner notes: 55.degree. C. and 130.degree. C includes the range of 55°C -80°C which is included in the claimed range of  0°C to 80°C).


Claims 1, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stundl (2008/0041030)[Stundl 030] in view of Rasnick JR. et al. (2002/0121011)[Rasnick] in view of Chang et al. (2005/0147784)[Chang].
Regarding claim 1, Stundl teaches, A draw device into which at least two filaments are guided for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments (“In order to achieve special effects in the nature of mixing or separation of colors in the compound thread, according to a preferred variant of the method at least one of the individual threads is, or all of said threads are, subjected separately to whirl-tangling in a second pre-treatment stage 
While Stundl 030 discloses intake guides, see [0055], Stϋndl fails to teach, a pair of intake rollers and the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min.
Rasnick, a method for producing a multi-colured yarn from differently coloured filaments, Abstract, teaches, a pair of intake rollers (“The yarns are guided from respective storage bobbins, which preferably comprise tubes upon which undrawn yarn is wound, located in a rack 62 and passed to one or more pretensioning and draw zones, which are configured according to any known method, and which draw the yarn to a desired specification. For example, singles yarns A, B, and C are individually and simultaneously, but in separate and substantially parallel relationship, guided by a grooved roller (not shown) into pretensioning zone 64, which includes a multi-grooved pretensioning godet 66. Optionally, a series of guide pins (not shown), each possibly grooved, may also be used. The pretensioning godet 66 prevents slippage of the singles yarns A, B, and C on the draw rolls and stabilizes yarn movement”, [0047], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intake guides of Stundl as intake rollers as taught by Rasnick in order to provide the intake system that provides for the at least two filaments to be “guided by a grooved roller (not shown) into pretensioning zone 64, which includes a multi-grooved pretensioning godet 66”, in which “The pretensioning godet 66 prevents slippage of the singles yarns A, B, and C on the draw rolls and stabilizes yarn movement”, [0047], while maintaining the ability for the at least two filaments to be “individually and simultaneously, but in separate and substantially parallel relationship, guided”, [0047], since Studl teaches that 6.1, 6.2 and 6.3 “are passed through the thread guides (5.1-5.3), from which the individual threads emerge”.  
While Stundl 030 discloses “The galette units (18, 27) are driven at different speeds”, the combined references fail to teach, the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min.
Chang, a process for converging filaments into yarn and entanglement of the filaments, Abstract, [0033-0050] (process a-i), teaches, the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min (“The filaments are then drawn by use of a supplying roller 6 and a set of drawing rollers 7.”, [0068], “In accordance with the present invention, the filaments are drawn at a speed of greater than 3000 meters per minute (m/min.).  The draw speed can be greater than 3500 m/min., greater than 4000 m/min., greater than 5000 m/min., at least 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of the two pairs of drafting system rollers of Rasnick at a speed of at least 1,700 m/min as taught by Chang in order to provide the filaments/yarn with a denier greater than 1 a denier greater than 210 respectively. Here, by using a speed of at least 1,700 m/min creates a yarn denier that “is preferably greater than 210, more preferably at least about 250, even more preferably at least about 500 and most preferably at least about 1000”, thereby producing yarn that is more durable.

Regarding claim 9, Stundl 030 teaches, a method for producing a multi-coloured yarn from differently coloured filaments, which consist of a plurality of endless filaments (“In order to achieve special effects in the nature of mixing or separation of colors in the compound thread, according to a preferred variant of the method at least one of the individual threads is, or all of said threads are, subjected separately to whirl-tangling in a second pre-treatment stage following the stretching.  In this way, the filament cohesion 
While Stundl 030 discloses intake guides, see [0055], Stϋndl fails to teach, a pair of intake rollers and the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min.
Rasnick, a method for producing a multi-colured yarn from differently coloured filaments, Abstract, teaches, a pair of intake rollers (“The yarns are guided from respective storage bobbins, which preferably comprise tubes upon which undrawn yarn is wound, located in a rack 62 and passed to one or more pretensioning and draw zones, which are configured according to any known method, and which draw the yarn to a desired specification. For example, singles yarns A, B, and C are individually and simultaneously, but in separate and substantially parallel relationship, guided by a grooved roller (not shown) into pretensioning zone 64, which includes a multi-grooved pretensioning godet 66. Optionally, a series of guide pins (not shown), each possibly grooved, may also be used. The pretensioning godet 66 prevents slippage of the singles yarns A, B, and C on the draw rolls and stabilizes yarn movement”, [0047], figure 3, therefore, a pair of intake rollers (at pretensioning zone 64) are for receiving A, B and C).

While Stundl 030 discloses “The galette units (18, 27) are driven at different speeds”, the combined references fail to teach, the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min.
Chang, a process for converging filaments into yarn and entanglement of the filaments, Abstract, [0033-0050] (process a-i), teaches, a pair of intake rollers (The filaments are then drawn by use of a supplying roller 6), the filaments are drawn on at least one of the two pairs of drafting system rollers at a speed of at least 1,700 m/min (“The filaments are then drawn by use of a supplying roller 6 and a set of drawing rollers 7.”, [0068], “In accordance with the present invention, the filaments are drawn at a speed of greater than 3000 meters per minute (m/min.).  The draw speed can be greater than 3500 m/min., greater than 4000 m/min., greater than 5000 m/min., at least 5100 m/min. or even at least 5500 m/min”, [0070], “drawing the filaments at a speed of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one of the two pairs of drafting system rollers of Stundl at a speed of at least 1,700 m/min as taught by Chang in order to provide the filaments/yarn with a denier greater than 1 a denier greater than 210 respectively. Here, by using a speed of at least 1,700 m/min creates a yarn denier that “is preferably greater than 210, more preferably at least about 250, even more preferably at least about 500 and most preferably at least about 1000”, thereby producing yarn that is more durable.
Regarding claim 15, the combined references teach, wherein the filaments are drawn on the pair of the two pairs of drafting system rollers which is directly disposed upstream of the at least one further nozzle at a speed of at least 1,700 m/min (Stundl, 6.1, 6.2 and 6.3 are drawn on 18 and 27 which is directly disposed upstream of 9.4, 9.5 and 9.6 (Stundl, [0057], [0058], [0062], figure 2) at a speed of at least 1,700 m/min as combined above as taught by Chang, see Chang, [0070], [0046] and [0072]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stundl (2008/0041030)[Stundl 030] in view of Rasnick JR. et al. (2002/0121011)[Rasnick] in view of Chang et al. (2005/0147784)[Chang] in view of Antouly (2005/0022492).
Regarding claim 7, the combined references teach, further including at least one further pair of drafting system rollers disposed downstream of the texturizing device 
The combined references fail to teach, at least one further pair of drafting system rollers which cool-off the yarn.
Antouly, a device for bulking/texturizing a first and second yarn, Abstract, [0039], teaches, at least one further pair of drafting system rollers which cool-off the yarn (“As 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one further pair of drafting system rollers of Stundl, the ability to cool the yarn as taught by Antouly in order to provide a cooling system that cools the yarn before “the yarn is wound onto a reception means in the form of a reel (11)”, [0036].
Regarding claim 8, the combined references teach, wherein the at least one further pair of drafting system rollers cools the yarn to a temperature of 0°C to 80°C (Antouly, “the godet (9) and the return roller (10) have spaced slots (9a) and (10a) formed parallel to their axis of rotation. It should be noted that the godet (9) relating to the cooling zone may be brought to a temperature of between approximately 55.degree. C. and 130.degree. C”, [0040], therefore, 29.1 and 29.2 cools 21 to a temperature of 0 °C to 80 °C, as combined above as taught by Antouly, here, since Antouly discloses .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 6,722,117 by Belcher discloses combining separate yarn filaments of different colors and a process for drawing and texturizing the yarn to produce a yarn.
2. 5,804,115 by Burton discloses combining separate yarn filaments and a process for drawing, interlacing and texturizing the yarn to produce a yarn.
3. 4,035,879 by Schippers yarn that is drawn and texturized with heating followed by cooling yarn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732